Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 May 2022 has been entered.

     CLAIMS UNDER EXAMINATION
Claims 1-18 are pending. Claims 1-7, 13-15 and 18 have been examined on their merits. Claims 8-12 and 16-17 have been withdrawn.

PRIORITY
Provisional Application 62/09197, filed on 15 December 2014, is acknowledged.

WITHDRAWN REJECTIONS
The rejection of claims 1-7, 13-15 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn due to claim amendment.

REJECTIONS
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bello et al. (previously cited; US 2016/0331792) in view of Eschenbach et al. (Infectious Vaginitis. 2008 pages 1-33), Strgar et al. (previously cited), and Siaterilis et al. (Effect of culture medium and cryoprotectants on the growth and survival of probiotic lactobacilli during freeze drying. Letters in Applied Microbiology 48 (2009) 295–301).

Claim 1 is drawn to a formulation for vaginal administration to restore normal cervicovaginal microflora. The claimed formulation comprises an isolated, lyophilized cervicovaginal secretion. The instant specification recites “cervicovaginal secretions refers to the mixture of mucus secreted by the cervix, shed epithelial cells, vaginal transudate and bacteria found in the vagina of a woman” (PG Pub [0028]). Therefore any secretion from the vagina that is lyophilized reads on this limitation. The formulation also comprises a “healthy vaginal microbiota, wherein at least 50% of the healthy vaginal microbiota is a Lactobacillus species typically found in the human vagina”. Examiner interprets a Lactobacillus species found in a healthy human vagina to read on a healthy vaginal microbiota. 

Claim 1 has been amended to recite “a dissolution agent comprising between about 0.5 and 1.5% lactic acid to promote growth of the healthy vaginal microbiota”. An amount between about 0.5-1.5% lactic acid is interpreted to have the recited effect. Claim 1 has been amended to recite “between about 1 and 15% of a cryoprotectant to enhance the viability of the healthy vaginal microbiota relative to the viability of the healthy vaginal microbiota in the absence of the cryoprotectant”. An amount between about 1-15% of any cryoprotectant is interpreted to have the recited effect.

Bello discloses methods and compositions for restoring normal microbiota in pre-term newborns or newborns delivered by Cesarean section and methods for preventing or ameliorating diseases associated with delivery by Cesarean section or pre-term birth comprising administering to said newborns at the time of birth or shortly thereafter an effective amount of a vaginal microbiota inoculum obtained from the newborn's mother or a donor (Abstract). Said inoculum is obtained from the mother of an infant ([0010]).  Because the infant is a human ([0032]) its mother must be human. Therefore the disclosed composition is a human vaginal microbiota. Bello discloses the microbiota can be obtained by placing a gauze into the vagina of “healthy mothers” with Lactobacillus dominant and Group B Streptococcus negative vaginas ([0094]).  The art teaches prior to obtaining a vagina microbiota from the newborn’s mother or the donor, it is verified that said mother or donor does not have Group B Streptococcus (GBS) and/or sexually transmitted diseases such as, e.g., human immunodeficiency virus (HIV) and/or Chlamydia. In one embodiment of any of the above methods, prior to obtaining vaginal microbiota from the newborn's mother or the donor, it is verified that said mother's or donor's vaginal pH is less than 4.5 ([0019]).

Because the vaginal microbiota is obtained by insertion of a gauze into the vagina, the vaginal microbiota is interpreted to read on an isolated cervicovaginal secretion. Bello teaches Lactobacillus is present in the gauzes containing secretions ([0106]). Bello teaches the vaginal microbiota “can be stored, e.g., as frozen or lyophilized preparations (said lyophilized preparations can be reconstituted prior to the administration to the infant)” ([0076]). In a specific embodiment, the art teaches the secretion is “lyophilized after it is obtained” ([0018]). “The invention contemplates the use of various carriers” ([0076]). Bello goes on to disclose:
For vaginal microbiota and live bacteria probiotic preparations, the carrier should preferably contain an ingredient that promotes viability of the bacteria during storage. The formulations can include added ingredients to improve palatability, improve shelf-life, impart nutritional benefits, and the like. In certain embodiments, the microbiota and probiotic preparations used in the methods of the invention comprise a buffering agent to adjust pH to the natural vaginal pH at the time of labor (pH of 3.5-7) or to a pH (3.5-7) that optimizes the seeding of the transferred microbiota.

Claim 1 is drawn to a product. The claimed intended use has been given weight to the extent that it must be capable of the claimed intended use. In the instant case Bello teaches administration to a human via oral, topical, rectal, mucosal, sublingual, nasal, and via naso/oro-gastric gavage [0013]. Bello [0014] also teaches insertion into a cavity in the body. The vagina is a cavity and comprises mucosa. Thus, the composition is capable of the intended use. The composition of Bello is structurally similar to the claimed invention and therefore would be capable of administration to the vagina. 

While Bello teaches a healthy vaginal secretion that is lactobacillus dominant, the art silent regarding the amount of lactobacillus in said secretion. 

The instant specification defines a “dissolution agent” as “an acid, or salt thereof” ([0030] of PG Pub). While Bello suggests using a buffer that can produce a low pH (hence, being acidic), the art is silent regarding the use of lactic acid as said buffer.

While the art teaches storing cells by freeze drying or lyophilization, and suggests a substance to improve viability during storage, the art does not explicitly teach a cryoprotectant in the claimed amount.

While Bello teaches screening mothers or donors for GBS and STDs, the art does not teach screening for the presence of bacterial vaginosis. 

Eschenbach teaches vaginal discharge is mainly composed of water with electrolytes, microorganisms, epithelial cells, and organic compounds such as fatty acids, proteins, and carbohydrates (first paragraph, page 1). In the section titled Normal Vaginal Microorganisms, Eschenbach studies the bacteria found in normal vaginas. The art discloses the frequency and concentration of microorganisms recovered by culture from the vagina of pregnant women (page 2, second paragraph). Lactobacillus species was recovered from 96% of the normal group. Based on the mean log concentration, Lactobacillus was present at a concentration 10 times greater, at log 10 levels, than the concentration of the next microorganism Gardnerella vaginalis, present at log 10 levels in about one half the patients. For one half of the women without G. vaginalis, Lactobacillus species accounted for 98% or more of the actual number of microorganisms, and in those with G. vaginalis, Lactobacillus accounted for about 90% of the number of microorganisms in the vagina of those with normal Gram-stain results and Lactobacillus-dominant flora. From these results, it is possible to appreciate the total dominance of Lactobacillus species in the vagina of women with normal flora 
(see page 2).

Eschenbach teaches the prevalence of Lactobacillus is significantly decreased in BV cases in which Lactobacillus species  are no longer the dominant microorganisms. In BV, the concentration of G. vaginalis (present in 92% of patients) is found at a mean log concentration of 10 . In BV, the prevalence of Lactobacillus decreases, H2O2-positive Lactobacillus virtually disappears, and the concentration of anaerobic gram-negative rods and Prevotella species increase. With BV, Lactobacillus comprises 1% or less of the number of bacteria present (see page 3, first paragraph under chart).

Most women with a Lactobacillus-dominant flora have lactobacilli that produce H2O2, which can inhibit many bacteria, particularly catalase-negative bacteria that do not have the enzyme that detoxifies H2O2. The combined presence of H2O2 with a halide ion such as chloride and peroxidase produces even greater inhibition of bacteria and virus. Chloride from serum transudate and peroxidase are present in the vagina, and the production of H2O2 by Lactobacillus provides the third component for a relatively potent system that can kill microorganisms. In concentrations that are present in the vagina, the combined three components of this system inhibit bacteria and virus, including HIV in vitro (page 21, second paragraph).



Strgar teaches a method of biomatching a composition by identifying a secretion of a vagina in a living body, identifying a composition of the secretion and formulating the composition to match the composition of the secretion. (Abstract). A generally healthy vagina may include (or produce, or have present therein) various natural lubricants. For
example, microflora (or bacteria) of the vagina (e.g., lactobacilli) may produce a first anti-microbial lubricant (e.g., lactic acid). Typically, microflora (e.g., vaginal bacteria) of
a generally healthy vagina is dominated by Lactobacillus crispatus, which generally produce equal amounts of L-lactic acid and D-lactic acid (column 5, lines 5-13). The art goes on to teach (column, 5 lines 55-67):

If vagina 60 (and/or body 40) is relatively or generally healthy, then composition 100 may include L-lactic acid 102 (i.e., L-enantiomers) and D-lactic acid 104 (D-enantiomers), which are the two optical isomers of lactic acid. For example, microflora of a generally healthy vagina typically produces lactic acid comprising approximately 50% L-lactic acid and 50% D-lactic acid (i.e. Lactic acid having a racemic index of about 50% L/50% D).In contrast, it has been found that BV more commonly occurs in vaginas with microflora that produce a large percentage of L-lactic acid and produce only a small percentage (or no percentage) of D-lactic acid.

The art discloses a biomatched composition that is formulated to closely match the pH of a healthy vagina (i.e. pH 3.5±0.3%) and a lactic acid component at a concentration of about 1 ± 0.5% lactic acid, which is a concentration that may match that of a healthy vagina (column 6, lines 49-55). With respect to achieving the desired biomatching property recited above, the art discloses it is particularly important to biomatch pH and 1% by weight racemic acid.  Formulating a vaginal lubricant to match the vaginal acidity of a healthy vagina, particularly by including lactic acid in the formulation, and more specifically by including lactic acid that is substantially racemic, kills HIV and many other pathogens (column 7, lines 4-16). Examiner notes the instant specification discloses treatment with 1% lactic acid at a pH 3.5 mimics the healthy vagina. Further the specification discloses a preferred concentration range of lactic acid to promote Lactobacillus survival is 1-1.5%. Therefore an amount of 1-1.5% lactic acid is interpreted to have the claimed characteristics when the formula is resuspended. Therefore the concentration of lactic acid recited by Strgar would be interpreted to have the claimed characteristics when resuspended.

Siaterlis et al. investigate the effects of medium and cryoprotective agents used on the growth and survival of Lactobacillus plantarum and Lactobacillus rhamnosus during freeze drying (Abstract). Cells are freeze dried using a variety of cryoprotective agents at various concentration, including sucrose, trehalose and sorbitol at 1%, 5% and 10% w/v (see page 296, section titled “Freeze drying”). It is noted the art teaches of the three sugars tested, sucrose at a concentration between 5% and 10% w/v offered better protection during freeze drying (page 297, right column, last paragraph). Figure 3 illustrates sucrose at 10% and 5% produces increased survival relative to cells frozen in PBS (hence, without the cryoprotectant). The art teaches “a clear relationship was observed between cell growth and the ability of the cells to survive the freeze-drying process” (Conclusions of Abstract).
 
As set forth above, Bello teaches obtaining a secretion from a healthy donor. The donor has been screened for HIV and STDs. The deficiency of Bello is that the reference is silent regarding screening for bacterial vaginosis (BV). It would have been obvious to screen the donor in Bello for bacterial vaginosis. As set forth above, Eschenbach teaches most women with a Lactobacillus-dominant flora have lactobacilli that produce H2O2, which can inhibit many bacteria, particularly catalase-negative bacteria that do not have the enzyme that detoxifies H2O2. Eschenbach teaches the prevalence of Lactobacillus is significantly decreased in BV cases in which Lactobacillus species are no longer the dominant microorganisms. In BV, the prevalence of Lactobacillus decreases, H2O2-positive Lactobacillus virtually disappears, and the concentration of anaerobic gram-negative rods and Prevotella species increase. With BV, Lactobacillus comprises 1% or less of the number of bacteria present. One would have been motivated to screen for BV to obtain a secretion that is dominated by bacteria associated with a healthy vagina. Because the art teaches Lactobacillus dominance forms a relatively potent system able to inhibit bacteria and virus, including HIV, one screen to ensure the secretion has the same health benefits disclosed by Eschenbach. One would have had a reasonable expectation of success since Bello teaches health vaginal secretions that are dominant in Lactobacillus can be used. One would have expected similar results since Bello and Eschenbach are both directed to health vaginal secretions.

As set forth above, Bello teaches a health vaginal secretion that is Lactobacillus dominant. The deficiency of Bello is that it does not disclose what percentage of a healthy vaginal secretion is Lactobacillus. Eschenbach teaches account for Lactobacillus species accounted for 98% or more of the actual number of microorganisms in women without G. vaginalis, and Lactobacillus accounted for about 90% of the number of microorganisms in the vagina of those with normal Gram-stain results and Lactobacillus-dominant flora with G. vaginalis. Therefore one would expect a healthy vagina that is Lactobacillus dominant, as taught by Bello, to contain at least 50% Lacotobacillus. 

As set forth above, Bello teaches the use of a buffer (hence, a dissolution agent). Said agent is used to adjust pH of 3.5-7. It would have been obvious to use lactic acid since Strgar teaches lactic acid can be used to mimic the pH of a healthy vagina.  One would use a concentration of about 1 ± 0.5% lactic acid, which is a concentration that may match that of a healthy vagina and healthy vaginal pH (3.5). One would have had a reasonable expectation using lactic acid since Strgar teaches it is used to buffer compositions that mimic the healthy vagina. One would have expected similar results since both references are directed to compositions containing components found in a healthy vagina. 

Bello suggests using “an ingredient that promotes viability of the bacteria during storage”. It would have been obvious to use a cryoprotectant since Bello suggests freezing and suggests using a substance to improve viability during storage and Siartelis teaches using 5% or 10% of a cryoprotective agent. One would do so to improve viability of Lactobacillus cells during freezing.  One would have expected success since Siartelis teaches a cryoprotectant in the claimed amount can be used to improve viability of freeze-dried Lactobacillus. One would have expected similar results since both references are directed to the storing freeze-dried bacteria. 

Therefore the composition of claim 1 is rendered obvious as claimed (claim 1).

Claim 2 recites a method of processing the secretion of claim 1. The claimed invention is drawn to a composition, and not a method of preparation. Because claim 2 does not recite any chemical limitations that distinguish the claimed secretion over that of an isolated vaginal secretion, claim 2 is included in this rejection (claim 2).

The phrase “isolated in vitro” is interpreted to be a method step of isolation that does not chemically distinguish the claimed composition over the isolated secretion containing Lactobacillus. Therefore claim 3 is included in this rejection (claim 3).

It is of note claim 4 broadly recites an “applicator for administration to a human woman”. The claim does not recite any chemical or structural identifying an applicator. Bello discloses “In a related aspect, the invention provides an absorbent material or device (e.g., gauze, sponge, or tampon) comprising any of the compositions of the invention” ([0039]). A gauze, sponge or tampon are interpreted to be applicators. The amount each applicator holds is interpreted to be a dose. Therefore claim 4 is rendered obvious (claim 4).

Claim 5 recites the composition has been frozen and thawed for administration to a woman. The phrase “for administration to a woman” does not impart any structural or chemical limitations to the claimed product. Further the steps of freezing and thawing are interpreted to be method steps that do not change the claimed formulation. Therefore claim 5 is included in this rejection (claim 5). 

Bello teaches storage by freeze-drying. Bello suggests the use of a composition to improve viability, but is silent regarding a specific cryoprotectant.

It would have been obvious to use sucrose. One would have been motivated to do so since Siaterlis teaches sucrose is a preferred cryoprotective agent. One would have had a reasonable expectation of success since Siaterlis teaches sucrose can be used to preserve Lactobacillus. One would have expected similar results since Bello and Siaterlis disclose compositions used to preserve bacteria. Therefore claim 6 is included in this rejection (claim 6).

Claim 7 recites the formulation has been spray dried or lyophilized and formulated for administration to a woman. The phrase “for administration to a woman” does not impart any structural or chemical limitations to the claimed product. Bello suggests lyophilized preparations ([0076]). Further, claim 7 recites optionally combining with a resuspending agent. Therefore the resuspending agent is not a required claim limitation. Therefore claim 7 is included in this rejection (claim 7).

Bello does not teach the use of D-lactic acid. It would have been obvious to use D-lactic acid in Bello’s composition. One would have been motivated to do so since Strgar teaches D-lactic acid is found in healthy vaginas, and teaches it should be used in compositions which are formulated to match the vagina. Further motivation is provided by Strgar, who teaches this specific lactic acid isomer kills HIV and other pathogens, while maintaining the appropriate pH. One would have had a reasonable expectation of success since Strgar teaches the D isomer can be used in compositions designed to match the vagina. One would have expected similar results since both Bello and Strgar are directed to compositions comprising healthy vaginal microbiota. Therefore claim 13 is included in this rejection (claim 13).

Claim 14 recites the secretion of claim 1 comprises secretions from more than one donor with vaginal microbiota dominated by Lactobacillus. As recited above, vaginal secretions are dominated by Lactobacillus. It is Examiner’s position pooling healthy secretions dominated by Lactobacillus does not chemically produce something chemically different than a vaginal secretion dominated by said microorganism. Therefore claim 14 is included in this rejection (claim 14).
 
As set forth above, Bello suggests the use of a Lactobacillus as a probiotic. The art teaches the healthy vagina is Lactobacillus dominant. Strgar teaches “a generally healthy vagina is dominated by Lactobacillus crispatus”. One would use this as the predominant bacteria species since Bello is directed to delivering a composition that has the components of a healthy vagina, and Strgar teaches the healthy vagina is dominated by this species. One would have had a reasonable expectation of success since Bello teaches a probiotic comprising Lactobacillus, and teaches it may be crispatus (see Table 1B and Table 4). One would have expected similar results since both references are directed to compositions containing components found in a healthy vagina. Therefore claim 15 is included in this rejection (claim 15).

It would have been obvious to use about 1% lactic acid since Strgar teaches lactic acid can be used to mimic the pH of a healthy vagina.  One would use a concentration of about 1% lactic acid, which is a concentration that may match that of a healthy vagina and healthy vaginal pH (3.5). One would have had a reasonable expectation using lactic acid since Strgar teaches it is used to buffer compositions that mimic the healthy vagina. One would have expected similar results since both references are directed to compositions containing components found in a healthy vagina. Therefore claim 18 is rendered obvious as claimed (claim 18).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made by the Applicant in the response filed on 31 May 2022 are acknowledged. The arguments state Bello describes methods for restoring normal microbiota in an infant delivered by Cesarean section or in a pre-term infant using a vaginal microbiota inoculum obtained from the infant's mother or a donor during the third trimester of pregnancy before or at the time of giving birth. The Applicant notes Bello’s microbiota inoculum is derived from pregnant women and is suitable for delivery to the mouth, nose, and/or skin of the infant and/or for placing it on the maternal breast and/or chest. The Applicant argues Bello does not teach or suggest any formulations having been tested for proof of no incidence of sexually transmitted disease or bacterial vaginosis, formulated for administration to vagina: including cryoprotectant suitable for lyophilizing, including a dissolution agent containing an effective amount of lactic acid to preserve the lactobacilli after administration so they do not die and can proliferate. 
The Arguments state Strgar describes a method of bio-matching a topical gel, cream, or lotion by selecting a vagina of a living body, identifying a secretion of the selected vagina, identifying a composition of the identified secretion, and formulating the topical gel to match the identified composition of the identified secretion. The Applicant argues that while Strgar describes using a preselected type and quantity of lactic acid, and formulating to a preselected pH and salt composition, Strgar’s compositions for vaginal administration are devoid of cells. The Applicant argues Strgar does not teach or suggest a formulation including cervicovaginal secretion, or healthy vaginal bacteria, much less one having no evidence of sexually transmitted disease or bacterial vaginosis, for administration of living, proliferating lactobacillus.
The arguments directed to Lewis are acknowledged, but are now moot because Lewis is no longer cited as prior art.
The Applicant acknowledges Siaterilis describes the effect of culture medium and cryoprotectants on the growth and survival of probiotic lactobacilli during freeze drying. The Applicant argues Siaterilis does not teach or suggest any formulation including cervicovaginal secretion, or healthy vaginal bacteria, much less those including cryoprotectants suitable for lyophilizing, or a dissolution agent containing an effective amount of lactic acid for the lactobacillus to survive transplantation and proliferate in the recipient’s vagina and uterus. Siaterilis’ primary focus is culture and cryoprotectant conditions for freezing probiotic bacteria used in food products, not on vaginal microbiota, and not in combination with a dissolution agent containing between about 0.5 and 1.5% lactic acid as claimed. 
The Applicant asserts the Instant claims are drawn to a formulation for vaginal administration to restore normal cervicovaginal microflora in a recipient in need thereof. The formulations require an isolated and lyophilized cervicovaginal secretion; healthy vaginal microbiota; a dissolution agent containing between about 0.5 and 1.5% lactic acid for attachment and colonization of the healthy vaginal microbiota at a vaginal mucosa; and a cryoprotectant of between about 1% and 15% to enhance the viability of the healthy vaginal microbiota relative to the viability of the healthy vaginal microbiota in the absence of the cryoprotectant during lyophilization, wherein the formulation is formulated for administration to the vagina of a recipient.
The Applicant argues the claims require an isolated and lyophilized cervicovaginal secretion and healthy vaginal microbiota as well as the combination of 1) the dissolution agent containing between about 0.5 and 1.5% lactic acid to decrease the pH of the recipient’s CVS to promote growth of the healthy vaginal microbiota; and cryoprotectant between about 1% and 15% that is effective to enhance the viability of the healthy vaginal microbiota when resuspended. The amount of the dissolution agent and the cryoprotectant ensure that the formulation, once resuspended, provides healthy vaginal microbiota in an environment most suited for the efficient attachment of the microbiota and colonization of the recipient’s vaginal mucosal tissues. In other words, the formulation must not harm the recipient and must colonize the recipient in a beneficial manner. The Applicant asserts a great deal of experimentation was required to determine what was required and what was not beneficial — or was harmful. The Applicant argues it is well established that when more than routine experimentation is required, it is not obvious. One skilled in the art would not have known what ingredient to select, and in what amounts, from the prior art.
The arguments state Applicant’s formulation simultaneously resolves the problems of 1) poor viability of healthy vaginal microbiota after extended storage and 2) ineffective colonization of the vaginal mucosa with beneficial bacteria. The formulation allegedly includes the components necessary to provide the bacteria as well as the environment within which they will remain healthy, attach, and colonize the vaginal mucosa. The formulation allegedly preserves the benefits of a freshly isolated sample, but can be stored, transported, and utilized by the end user at a different time and location without a significant loss in viability, attachment, or colonization ability.
The Applicant argues the cited art does not teach or suggest a formulation as claimed. Nothing in the cited art hints to one of skill in the art that a formulation as claimed suitable for administration to the vagina for storing healthy vaginal microbiota for an extended period of time while retaining viability of healthy vaginal bacteria for effectively restoring healthy vaginal microbiota at a vaginal mucosal site. The Applicant alleges there is no prior art to suggest that one could, or would, lyophilize the cervicovaginal secretion. The Applicant asserts probiotics are typically bacteria that are isolated and cultured and then formulated.
The Applicant argues the claimed formulation unexpectedly 1) improved shelf-life and stability of healthy vaginal bacteria and their environment with a high viability; and 2) enhanced efficiency in attachment of the microbiota and colonization of the recipient’s vagina mucosa. The Applicant argues the claimed formulation possesses markedly different properties suitable for clinical use: 1) Shelf-life — a fresh naturally occurring specimen loses efficacy rapidly; 2) Shipability — a fresh naturally occurring specimen cannot be stored, shipped, and then used when needed; and 3) Safety - The ability to collect material which can be tested for safety prior to use, without loss of activity. Applicant’s formulation can be lyophilized and have a long shelf-life while retaining the viability of the microbiota when resuspended due to the presence of an effective amount of a cryoprotectant.
The arguments state the Applicant was the first to demonstrate that it was possible to keep almost all of the vaginal microbiota viable relative to the fresh sample after one month of storage by lyophilizing with a suitable cryoprotectant. The arguments state the Applicant discovered reagents and conditions best suited for reconstituting the lyophilized microbiota and their environment for enhanced attachment and colonization at vaginal mucosa by the healthy vaginal microbiota. The Applicant states the formulation includes a dissolution agent containing lactic acid in an amount effective to produce, when the formulation is resuspended, an acidic pH effective to decrease the pH of the recipient’s CVS to about or less than 4.0 and promote growth of the healthy vaginal microbiota. The importance of both lactic acid and the low pH value is two-fold: 1) promote the growth of donor healthy vaginal microbiota, as described in Example 2; and 2) to restrict/inhibit pathogens commonly associated with bacterial vaginosis.
Bello describes formulations derived from pregnant women that are suitable for delivery to the mouth, nose, and/or skin of the infant and/or for placing it on the maternal breast and/or chest. Bello does not teach or suggest a formulation suitable for administration to the vagina. Bello is silent on a formulation having an effective combination of 1) a dissolution agent containing lactic acid in an amount effective for attachment and colonization of the healthy vaginal microbiota at a vaginal mucosa, and 2) a cryoprotectant optimal for viability of the healthy vaginal microbiota for such application.
The Applicant argues Bello’s microbiota inoculum is derived from pregnant women at a specific stage of their pregnancy, specifically from the infant's mother or a donor during the third trimester of pregnancy before or at the time of giving birth. The Applicant argues one skilled in the art would understand that Bello’s microbiota inoculum is structurally distinct from those derived from non-pregnant women. The Applicant asserts Bello’s microbiota inoculum is to perform an entirely different function, i.e., for delivery to the mouth, nose, and/or skin of the infant and/or for placing it on the maternal breast and/or chest to restore normal microbiota in an infant delivered by Cesarean section or in a pre-term infant. The Applicant reiterates Bello does not contemplate a formulation suitable for administration to the vagina. The Applicant alleges Bello is silent on vaginal secretion derived from normal healthy women having no evidence of sexually transmitted disease or bacterial vaginosis.
The Applicant argues Strgar, Lewis, and Siaterilis do not cure the deficiencies of Bello. 

EXAMINER’S RESPONSE
The arguments are not persuasive. As noted above, Lewis is no longer cited as a secondary reference. The arguments directed to Lewis are now moot.

The Applicant argues Bello does not teach or suggest any formulations having been tested for proof of no incidence of sexually transmitted disease or bacterial vaginosis. Bello teaches prior to obtaining vaginal microbiota inoculum from the newborn's mother or the donor, it is verified that said mother or donor does not have sexually transmitted diseases (see claim 24 of Bello). As set forth above, Bello teaches the following at [0019]:

In one embodiment of any of the above methods,
prior to obtaining vaginal microbiota from the newborn's
mother or the donor, it is verified that said mother or donor
does not have Group B Streptococcus (GBS) and/or sexually
transmitted diseases such as, e.g., human immunodeficiency
virus (HIV) and/or Chlamydia. In one embodiment of any of
the above methods, prior to obtaining vaginal microbiota
from the newborn's mother or the donor, it is verified that
said mother's or donor's vaginal pH is less than 4.5.

Bello explicitly teaches it is verified the mother does not have sexually transmitted diseases. Therefore the arguments directed to sexually transmitted diseases are not persuasive. The deficiency of Bello is that it does not teach testing for bacterial vaginosis. 

It would have been obvious to screen the donor in Bello for bacterial vaginosis. As set forth above, Eschenbach teaches most women with a Lactobacillus-dominant flora have lactobacilli that produce H2O2, which can inhibit many bacteria, particularly catalase-negative bacteria that do not have the enzyme that detoxifies H2O2. Eschenbach teaches the prevalence of Lactobacillus is significantly decreased in BV cases in which Lactobacillus species are no longer the dominant microorganisms. In BV, the prevalence of Lactobacillus decreases, H2O2-positive Lactobacillus virtually disappears, and the concentration of anaerobic gram-negative rods and Prevotella species increase. With BV, Lactobacillus comprises 1% or less of the number of bacteria present. One would have been motivated to screen for BV to obtain a secretion that is dominated by bacteria associated with a healthy vagina. Because the art teaches Lactobacillus dominance forms a relatively potent system able to inhibit bacteria and virus, including HIV, one screen to ensure the secretion has the same health benefits disclosed by Eschenbach. One would have had a reasonable expectation of success since Bello teaches health vaginal secretions that are dominant in Lactobacillus can be used. One would have expected similar results since Bello and Eschenbach are both directed to health vaginal secretions.
The Applicant argues Bello’s microbiota inoculum is derived from pregnant women at a specific stage of their pregnancy. The Applicant argues one skilled in the art would understand that Bello’s microbiota inoculum is structurally distinct from those derived from non-pregnant women. Examiner notes none of the claims exclude a vaginal secretion from a pregnant woman. Claim 1 encompasses any cervicovaginal secretion and healthy vaginal microbiota. Therefore the arguments directed to the pregnant women disclosed in Bellow are not persuasive.
The Applicant reiterates Bello does not contemplate a formulation suitable for administration to the vagina. Examiner notes this is acknowledged in the rejections made above. As set forth above by Examiner, Bello does not teach administration to the vagina. In the instant case Bello teaches administration to a human via oral, topical, rectal, mucosal, sublingual, nasal, and via naso/oro-gastric gavage [0013]. Bello [0014] also teaches insertion into a cavity in the body. The vagina is a cavity and comprises mucosa. Thus, the composition is capable of the intended use. The composition of Bello is structurally similar to the claimed invention and therefore would be capable of administration to the vagina. 
The Applicant argues Strgar’s compositions for vaginal administration are devoid of cells. The Applicant argues Strgar does not teach or suggest a formulation including cervicovaginal secretion, or healthy vaginal bacteria, much less one having no evidence of sexually transmitted disease or bacterial vaginosis, for administration of living, proliferating lactobacillus. 
As set forth above, Bello teaches the use of a buffer (hence, a dissolution agent). Said agent is used to adjust pH of 3.5-7. The deficiency of Bellow is that it does not teach the buffer is lactic acid. It would have been obvious to use lactic acid since Strgar teaches lactic acid can be used to mimic the pH of a healthy vagina.  It is noted that while the Applicant argues Strgar does not teach a composition for administering living, proliferating bacteria, the claims are not directed to administering the formulation, or a lyophilized composition that has been reconstituted so that the bacteria are proliferating. As set forth above, the Applicant argues a dissolution agent containing between about 0.5 and 1.5% lactic acid is used for attachment and colonization of the healthy vaginal microbiota at a vaginal mucosa. Because the Strgar teaches using this same concentration of lactic acid in compositions administered to the vagina, one would expect the same attachment and colonization when used as Bello’s buffer.
The Applicant argues Siaterilis does not teach or suggest any formulation including cervicovaginal secretion, or healthy vaginal bacteria, much less those including cryoprotectants suitable for lyophilizing, or a dissolution agent containing an effective amount of lactic acid for the lactobacillus to survive transplantation and proliferate in the recipient’s vagina and uterus. The Applicant asserts Siaterilis’ primary focus is culture and cryoprotectant conditions for freezing probiotic bacteria used in food products, not on vaginal microbiota, and not in combination with a dissolution agent containing between about 0.5 and 1.5% lactic acid as claimed. These arguments are not persuasive. Bello suggests using “an ingredient that promotes viability of the bacteria during storage”. The deficiency is that Bellow does not explicitly identify the ingredient as a cryoprotectant.  It would have been obvious to use a cryoprotectant since Bello suggests freezing and suggests using a substance to improve viability during storage and Siartelis teaches using 5% or 10% of a cryoprotective agent. One would do so to improve viability of Lactobacillus cells during freezing.  One would have expected success since Siartelis teaches a cryoprotectant in the claimed amount can be used to improve viability of freeze-dried Lactobacillus. The Applicant asserts Siaterilis’ primary focus is culture and cryoprotectant conditions for freezing probiotic bacteria used in food products. Examiner notes Siartelis only mentions the word “food” once in the body of the reference. The first sentence of the introduction states “during recent years, there has been an increasing interest in incorporating probiotic bacteria into non dairy foods and in developing formulations for nutraceutical applications”. This does not equate to a primary interest in food products. The primary interest of the reference is determining the best cryoprotectants. Examiner notes Siartelis tests cryoprotectants for Lactobacillus, the same organism claimed by the Applicant. Therefore the arguments are not persuasive.  While the Applicant argues Siartelis does not teach a formulation able to proliferate in the recipient’s vagina and uterus, these are not claim limitations.
As set forth above, the Applicant argues the claimed formulation has an improved shelf-life, high viability, shipability and safety. It is Examiner’s position that because a composition with the claimed components is rendered obvious, it would have the same properties when shipped or stored. The Applicant argues the formulation has enhanced efficiency in attachment of the microbiota and colonization of the recipient’s vagina mucosa. It is noted the claims are not directed to a method of administration. It is Examiner’s position that because a composition with the claimed components is rendered obvious, it would have the same properties if it were to be administered to a vagina.
			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653